DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 9/9/2022 is acknowledged.  Claims 10-17 have been withdrawn.  Claims 1-9 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 lines 34-35 recite that “the arrangement from a non-collapsible three-dimensional object when assembled”.  There appears to be no support in the disclosure for the claimed limitation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “at least one joint organ of the first element and at least one joint organ of the second element fit together” in lines 6-7.  However, it is unclear if the Applicant is referencing the at least one joint organs previously introduced for both elements in earlier in claim 8 or introducing additional joint organs.  Claims are examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kowalski et al. (U.S. Patent No 7,273, 404).
Regarding claim 1, Kowalski et al. discloses an assemblable arrangement (Figs. 1a-5) comprising a first group of at least two first elements (50’’’,  Fig. 5a), each element comprising a first edge surface and a second edge surface, the first and second edge surfaces being parallel to each other and each having a thickness, at least one vertical slot (34’’’) having an open end and a closed end, the open end being on the first or the second edge surface, the closed end defining an inner slot that is co-axial with the vertical slot, and a solid neck (portion beyond slot) abutting the closed end of the at least one vertical slot, and the at least two first elements being configured to be fitted together crosswise so that the at least one vertical slot of at least one first element is dimensioned against the solid neck of at least one other first element; wherein the crosswise configuration of the first group of the at least two first element positions each of the second edge surfaces so as to form across-shaped level base where the second edge surfaces radiate from an axis formed by the vertical slot (Fig. 5); and, wherein the second edge surfaces of the at least two elements of the first group of elements are positioned on the same level compared to each other when fitted together in the crosswise configuration (Fig. 5); and a second group of at least two second elements  (50, Fig. 5), each element comprising a first edge surface and a second edge surface, the first and second edge surfaces being parallel to each other and each having a thickness, at least one vertical slot (34), having an open end and a closed end, the open end being on the first or the second edge surface, the closed end defining an inner slot that is co-axial with the vertical slot, and a solid neck-abutting the closed end of the at least one vertical slot, and the at least two second elements being configured to be fitted together crosswise so that the at least one vertical slot of at least one second element is dimensioned against the solid neck of at least one other second element, and the thickness of the second edge surface of at least one second element being configured to be fitted at least partially against the thickness of the first edge surface of at least one first element so that each group of elements forms a vertical layer of the arrangement (Fig. 5); wherein the arrangement forms a non-collapsible three-dimensional object when assembled.  The Examiner considers the assembly to be non-collapsible to a degree and that any assembly could be collapsible with the appropriate force or equipment.
Regarding claim 8, Kowalski et al. discloses the arrangement further comprises at least one joint organ (28’’’; Figs. 3a-3b) on the thickness of the first edge surface of at least one the first element, and at least one joint organ (28e, Figs. 4-5) on the thickness of the second edge surface of at least one second element; and at least one joint organ of the first element and at least one joint organ of the second element fit together such that the at least one first edge surface of the first element becomes attached to the at least one second edge surface of the second element (Fig. 5).
Regarding claim 9, Kowalski et al. discloses the joint organs are selected from taps (magnet) and holes (space occupied by magnets).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski et al. (U.S. Patent No 7,273, 404).
Regarding claims 2-4, Kowalski et al. discloses the asemblable arrangement as set forth above, but does not specifically discloses one additional vertical layer configured to be fitted at least partially against a thickness of an edge surface of a layer below or the first edge surfaces of the elements of each group being on the same or different levels with each other.  However, Kowalski et al. does disclose that the embodiments set forth are merely illustrative and that numerous modifications may be made to the illustrative embodiments and that other arrangements may be devised without departing from the spirit and scope of the invention (Col. 6, lines 39-59).  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have added additional vertical layers or the first edge surfaces of the element of each group being on the same or different levels with each other to provide a different aesthetic appeal without departing from the function or spirit of the invention.

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:    The prior art of record fails to teach or suggest an assemblable arrangement comprising a first and second group of at least two first and second elements each having a slot and neck that fits together to form a crosswise configuration, wherein the first group,  when fitted together, has a level base and second edge surfaces positioned on the same level and the second group is configured to be fitted at least partially against the first edge surface of the first element to form a vertical layer of the arrangement, further having additional vertical layer above the first and second layers with at least one connection element as recited in claim 5 in combination with claims 1 and 2 in its entirety. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633